SIIARPE, J.,
dissenting. — As I understand the doctrine announced in Harris v. Miller, 71 Ala. 26; Cooper v. Hornsby, Ib. 62; Thomas v. Jones, 84 Ala. 302; McCall v. Mash, 89 Ala. 487, and kindred cases, the disaffirmance treated of in the majority opinion can be made only through a court of chancery and laches will be imputed to him who seeks to avoid the sale if he thereafter waits longer than two years to sue. The sale binds the purchasing mortgagee, entitles him to possession and extinguishes the debt to the amount of his bid. It cuts off the equity of redemption and at law leaves its owner only the statutory right to redeem. — Childress v. Monette, 54 Ala. 317, and authorities supra. His right to disaffirm springs from a doctrine recognized and applied alone in courts of equity which hold the power to sell as a trust, and an authorized purchase by the trustee at his own sale as presumptively unfair and a fraud on the rights of the mortgagor. In my opinion there is no principle, either legal or equitable, which empowers the mortgagor or his vendee by his mere personal election and tender, to revive, and continue indefinitely the equity of redemption. Therefore, I do not concur in this decision.
Dowdell, J., concurs in the dissenting opinion.